

SEPARATION AND RELEASE AGREEMENT
This Agreement is entered into by and between Electro Scientific Industries,
Inc. (“ESI”), and Paul R. Oldham (“Employee”) with respect to the following
facts:


A.    Employee's employment with ESI terminates on December 4, 2017.


B.ESI and Employee desire to enter into this Agreement regarding Employee's
termination. Employee agrees to reaffirm this Agreement on the last day of
employment.


The parties agree as follows:


1.
Wages. On Employee’s last day of employment, Employee received all earned wages
and, a pro-rated portion of your special bonus in the amount of Seventy-Five
Thousand dollars ($75,000) less applicable witholdings.



2.    Separation Pay. In consideration of Employee signing and abiding by the
covenants and releases given herein, ESI will pay Employee total of Six Hundred
and One-Thousand, Eight-Hundred and Twenty-Two dollars ($601,822), less
applicable withholdings (“Separation Pay”). This sum includes an amount equal to
six (6) months’ family Medical and Dental COBRA payments.


3.    Resignation. ESI agrees to allow Employee to resign from his employment
with ESI. Employee acknowledges that his employment with Company has ended.


4.    Effective Date. The Effective Date of this Agreement shall be the 8th day
after Employee properly signs it, as described in Paragraph 9 below.


6.    Confidential Information; Return of Property; Non-disparagement and
Cooperation. Employee agrees not to use or disclose confidential, proprietary or
trade secret information learned while an employee of ESI or its predecessors,
including the terms of this Agreement, and covenants not to breach that duty.
Confidential, proprietary, and trade secret information may include
manufacturing processes, business plans, customer lists, drawings, documents,
reports, facilities, formulas, computer data, computer programs (including
algorithms, flowcharts, source code, object code, and firmware). This Agreement
not to disclose confidential information is consistent with the ESI Employee
Confidentiality and Assignment Agreement (“Confidentiality Agreement”), which,
if signed by Employee, continues to apply after employment has ended. Employee
agrees to return any and all ESI property and/or information in Employee’s
possession. Both the Company and, the Employee agree not to disparage or make
false, adverse or derogatory remarks about ESI or the Employee. Employee also
agrees to fully cooperate and be reasonably available to ESI in any pending or
future dispute or proceeding in which Employee may have knowledge of potentially
relevant information.


7.    General Release. Employee acknowledges that Employee would not be entitled
to receive the Separation Pay provided for herein absent Employee’s execution of
and





--------------------------------------------------------------------------------




compliance with this Agreement. In consideration of the Separation Pay and other
benefits, Employee, individually and on behalf of Employee’s spouse, domestic
partner, heirs and assigns (as applicable), to the fullest extent permitted
under applicable law, unconditionally releases and discharges ESI, its
subsidiaries, any related corporations and/or entities and each entity’s
respective directors, officers, shareholders, employees, agents, successors and
assigns, in their individual and representative capacities (collectively
“Releasees”), from any and all known or unknown liability, damages claims,
causes of action or suits of any type related directly or indirectly to
Employee's employment with ESI, and the termination of Employee's employment
with ESI, including claims under any common law theories, including but not
limited to, breach of contract or tort or tort-like theories and under any
local, state or federal, constitutional, civil rights, labor, and employment
laws, including but not limited to, Employee Retirement Income Security Act
(ERISA), Title VII of the Civil Rights Act of 1964, the Post Civil War Civil
Rights Acts (42 USC §§ 1981‑1988), the Civil Rights Act of 1991, the Equal Pay
Act, Older Workers’ Benefit Protection Act, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Worker Adjustment and Retraining
Notification Act, the Rehabilitation Act of 1973, the Uniformed Services
Employment and Reemployment Rights Act, the Fair Labor Standards Act, Executive
Order 11246, the Sarbanes-Oxley Act, and the Family and Medical Leave Act, all
as amended, including any regulations or guidelines thereunder.


This Release shall not affect any rights that Employee may have under health
insurance plans, under the 401(k) plan or the non-qualified deferred
compensation plan maintained by the Company, for unemployment or workers’
compensation benefits.


8.    Knowing and Voluntary Release of Rights Under the Older Workers’ Benefit
Protection Act (the “Act”). Employee acknowledges that: (a) Employee has been
encouraged in writing to consult with an attorney prior to executing this
Agreement; (b) Employee has read the release and understands the effect of
Employee’s release and that Employee is releasing legal rights; (c) Employee is
aware of certain rights to which Employee may be entitled under certain statutes
and laws identified in the release; (d) Employee has had adequate time to
consider this Agreement; (e) Employee understands the Agreement and agrees to be
bound by its terms; and (f) as consideration for executing this Agreement,
Employee has received additional benefits and compensation of value to which
Employee would not otherwise be entitled.


9.    Time for Consideration of Offer. Employee acknowledges that the Company
provided Employee with this Agreement on or before December 4, 2017, and that
the offer provided Employee with a period of twenty-one (21) days from the date
of receipt to consider the offer and this Agreement (the "consideration
period"). After Employee executes this Agreement, Employee has a period of seven
(7) days in which Employee may revoke this Agreement in writing delivered to
Tracey Jerijervi, Vice President of Human Resources or her designee and void
Employee’s release of claims. In the event Employee has not signed and
reaffirmed this Agreement by December 25, 2017, or if Employee timely revokes
it, this offer will expire and Employee will not be entitled to the Separation
Pay offered under this Agreement. If Employee reaffirms this Agreement on
December 25, 2017, it will become effective and irrevocable on the day Employee
reaffirms it (the “Effective Date”) and only then will Employee be entitled to
the Separation Pay and severance benefits offered herein.


2



--------------------------------------------------------------------------------






10.    General Provisions.


a.    Employee acknowledges that Employee has been given the opportunity to
consult with legal counsel with respect to the matters referenced in this
Agreement, and that Employee has obtained and considered the advice of legal
counsel as Employee deems necessary or appropriate.


b.    This Agreement and the Confidentiality Agreement contain the entire
agreement between Employee and ESI and there have been no promises, inducements
or agreements not expressed in this Agreement.


c.    The provisions of this Agreement shall be considered severable, such that
if any provision or part thereof shall at any time be held invalid under any law
or ruling, any and all such other provision(s) or part(s) shall remain in full
force and effect and continue to be enforceable.


d.    This Agreement shall be interpreted, construed, governed and enforced in
accordance with the laws of the State of Oregon.


e.    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.


f.    Nothing in this Agreement shall be construed as an admission of any
liability or any wrongdoing by either party to this Agreement.


The undersigned have executed this Agreement on the dates shown below.


Dated: ____________, 2017                                    
Paul R. Oldham




Dated: December 4, 2017        ELECTRO SCIENTIFIC INDUSTRIES, INC.
                
By:                            
Tracey Jerijervi
Vice President, Human Resources




3

